Citation Nr: 1118064	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-37 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for thrombosis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right foot disorder, to include swelling, ulcers, and lesions.

5.  Entitlement to service connection for residuals of a stroke.

6.  Entitlement to service connection for a personality disorder.

7.  Entitlement to service connection for a left ankle disorder, to include swelling and ulcers.

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

In January 2010, the Veteran submitted additional evidence consisting of a private medical letter from R.G., M.D.  During his January 2010 hearing before the Board, the Veteran waived his right to have the RO readjudicate his claim with the additional evidence.  See 38 C.F.R. § 20.1304(c) (2010).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.

The issues of entitlement to service connection for loss of eyesight, entitlement to service connection for poor circulation, entitlement to service connection for bone degeneration, entitlement to service connection for headaches, entitlement to service connection for a left hip disorder, entitlement to service connection for a left knee disorder, entitlement to service connection for a right shoulder disorder, entitlement to service connection for rheumatoid arthritis, entitlement to service connection for multiple sclerosis, and whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a neck disorder were raised by the Veteran in an August 2008 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


REMAND

I.  Bilateral Hearing Loss and Tinnitus
With regard to the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus, after reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Specifically, during a January 2010 hearing before the Board, the Veteran identified additional private medical treatment records which may affect the disposition of his claims.  With regard to the onset of his bilateral hearing loss and tinnitus, the Veteran reported that his hearing loss was first discovered in 1978 by Dr. Gracias, who noted that the Veteran did not hear well on the right side.  Review of the claims file does not reflect that Dr. Gracias's treatment records from 1978 are of record, or that a request for them has been made.  The Board observes that some of Dr. Gracias's treatment records from 1980 with regard to the Veteran's back have been associated with the record in response to the RO's request for private treatment records from St. Mary's Hospital.  Nevertheless, Dr. Gracias's treatment records from 1978 with regard to the Veteran's bilateral hearing loss or tinnitus have not yet been requested or associated with the claims file.  Accordingly, the RO must attempt to obtain these records.

II.  Thrombosis and Stroke

Review of the Veteran's claims file reflects that he has not been afforded VA examinations which address the etiology of his diagnosed thrombosis and stroke residuals.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran's claims file reflects various diagnoses of deep vein thrombosis.  The claims file also indicates that the Veteran suffered a cerebrovascular accident in 1998.  In addition, the Veteran's service treatment records show complaints of and treatment for sprains to the right and left feet with swelling and redness.  During his January 2010 hearing before the Board, the Veteran reported that his thrombosis is manifested by edema and pain in his legs, and that those symptoms have been present since an injury to his right and left ankles during service.  With regard to his stroke, the Veteran testified that his doctor told him that he has had circulatory problems since his foot injury during service, and that he thought that the foot injury might be linked to a blood clotting disorder which lead to his stroke.  

Although there is no medical evidence of record proving a link between the Veteran's thrombosis or stroke residuals to his active duty service, the Board finds that the Veteran's testimony noting continued symptoms of edema and pain in the legs along with the Veteran's report that his physician told him that his stroke may be linked to a blood clotting disorder caused by right and left foot injuries incurred during service meet the low threshold described in McLendon.  Thus, the RO should obtain medical opinions addressing the etiology of the Veteran's thrombosis and stroke.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

With regard to the Veteran's stroke, review of the claims file does not reflect that all of the pertinent treatment records have been obtained.  In that regard, the medical evidence indicates that the Veteran suffered a cerebrovascular accident in 1998.  However, the claims file does not show that treatment records pertaining to the stroke have been associated with the claims file.  Thus, the RO must request that the Veteran identify all providers who treated him for his stroke in 1998, and provide authorizations to obtain medical records where necessary.  Thereafter, the RO must obtain all copies of the identified records and associate them with the claims file before obtaining the VA examination discussed above.

III.  Low Back Disorder

The Board finds that the RO failed to provide the Veteran with adequate notice concerning his claim to reopen the issue of entitlement to service connection for a low back disorder.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in new and material evidence cases, the veteran must be notified of the elements of service connection on which the claim was previously denied, and be given notice that he must submit evidence specifically relating to such elements.  Although an April 2008 letter notified the Veteran that his claim for entitlement to service connection for a low back disorder had previously been denied, it informed the Veteran that the claim had been denied because there was "no evidence to support that your back condition was service connected."  However, review of the April 2004 rating decision which initially denied service connection for a back disorder shows that service connection was denied because there was "no information liking your lower back disorder to your military service."  As the April 2008 letter failed to inform the Veteran of the proper basis for the April 2004 denial of his claim, the RO must provide the Veteran with a corrective notice in compliance with Kent.

IV.  Right Foot Disorder and Left Ankle Disorder

The Veteran's claims file reflects that he was afforded a VA feet examination in June 2008 to determine the etiology of his left ankle and right foot disorders.  With regard to his left ankle disorder, the VA examiner noted that the Veteran's service treatment records showed only "a swollen left foot in January of 1975 with no further documentation."  However, review of the January 1975 treatment record suggests that the Veteran, in fact, sprained his left ankle at that time.  The VA examiner concluded that the Veteran's left ankle disorder was "not caused by or a result of injury that occurred while in the service" because there was "no evidence of a past or present ankle condition."  However, the Veteran's VA treatment records reflect ulcers on the left ankle, and the Veteran testified that he has had left ankle swelling since service discharge.  Although the VA examiner found that the Veteran did not have a left ankle disorder, the examiner failed to address the objective evidence of ulcers on the ankle and the Veteran's reports of left foot swelling.  Thus, the VA examiner's opinion with regard to the left ankle is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin, 1 Vet. App. at 175 (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

With regard to the right foot, the VA examiner opined that the Veteran's "right foot condition is not caused by or a result of illness or injury that occurred while in the service" because the VA examiner "found no compelling or supporting documentation to support service connection for this claim."  The VA examiner failed to provide any supporting rationale or explanation for the conclusion that the Veteran's right foot disorder is not related to service.  Thus, the VA examiner's opinion as to the etiology of the Veteran's right foot disorder is also inadequate.  Id.  Accordingly, the RO must provide the Veteran with a new VA examination addressing the etiology of his right foot and left ankle disorders.  

In addition, in January 2010, the Veteran submitted a private medical treatment letter from R.G., M.D. which notes that the Veteran "has a history of nonhealing cellulitis and venous stasis ulcers other his right leg" and suggests that this disorder may be related to exposure to Agent Orange during military service.  Review of the Veteran's claims file reflects that the RO has not yet considered whether the Veteran's right foot disorder may be related to Agent Orange exposure during military service.  Accordingly, the RO must develop and consider the Veteran's claim with consideration of this additional theory of entitlement.

V.  Personality Disorder

The Veteran contends that service connection for a personality disorder is warranted.  In that regard, the record reflects that the Veteran underwent a VA mental disorders examination in June 2008, and that the VA examiner diagnosed a personality disorder with mixed features which existed prior to the Veteran's entrance to military service.  Nevertheless, review of the examination report reflects that it is inadequate.  See Barr, 21 Vet. App. at 311 (holding that once VA undertakes the effort to provide an examination for a service- connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin, 1 Vet. App. at 175 (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  

Specifically, the VA examination report does not reflect that the VA examiner considered whether the Veteran's personality disorder was aggravated by a superimposed disease or injury during the Veteran's active duty service.  In that regard, during his January 2010 hearing before the Board, the Veteran alleged that his personality disorder was tied to an inservice head injury, noting that he developed headaches and was not "acting right" after the head injury.  Congenital or developmental abnormalities, such as personality disorders, are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010).  However, service connection may be granted, in limited circumstances, for a constitutional or developmental disability due to aggravation by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990)).  Accordingly, the Veteran must be afforded a new VA examination, with consideration of whether the Veteran's personality disorder was aggravated during service by a superimposed disease or injury.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the Veteran of what information or evidence is needed in order to substantiate his claims on appeal, and it must assist the Veteran by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the Veteran's claim to reopen the issue of entitlement to service connection for a low back disorder, this notice must also comply with the requirements contained in Kent v. Nicholson, 20 Vet. App. 1 (2006).  As an alternative theory of entitlement was raised by the record, the RO must also develop the Veteran's claim for entitlement to service connection for a right foot disorder with consideration of whether the Veteran's right foot disorder is related to Agent Orange exposure during military service.

2.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for any of his claimed disorders since service discharge, to specifically include treatment by Dr. Gracias for bilateral hearing loss and tinnitus, and all treatment for a cerebrovascular accident in 1998.  The RO must then attempt to obtain copies of the related medical records that are not already in the claims file, to include any VA treatment records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must be afforded an appropriate VA examination to ascertain the etiology of his right foot and left ankle disorders, to include swelling and ulcers.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records, and a discussion of each, the examiner must state whether any diagnosed right foot or left ankle disorder, to include swelling and ulcers, is related to the Veteran's military service, or to any incident therein.  The RO must remind the VA examiner that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

4.  The Veteran must be afforded an appropriate VA examination to ascertain the etiology of his thrombosis.  The examiner must be provided with, and review, the entire claims file in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records, and a discussion of each, the examiner must state whether the Veteran's currently diagnosed thrombosis was incurred in or aggravated by his active duty service, to include right and left ankle injuries.  The examiner must also address the Veteran's report of continuous edema and pain in his legs since his right and left ankle injuries during service.  The RO must remind the VA examiner that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

5.  The Veteran must be afforded an appropriate VA examination to ascertain the etiology of the Veteran's stroke.  The examiner must be provided with, and review, the entire claims file in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records, and a discussion of each, the examiner must state whether any stroke residuals are related to the Veteran's military service, or to any incident therein, to include whether the Veteran's stroke was caused by a blood clotting disorder related to circulatory problems caused by right and left foot injuries during service.  The RO must remind the VA examiner that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

6.  The RO must provide the Veteran with a new VA psychiatric examination to determine whether his personality disorder was aggravated during service by a superimposed disease or injury.  The examination must be conducted by a psychiatrist or psychologist.  The examiner must be provided with, and review, the entire claims file in conjunction with the examination.  All necessary special studies or tests, including psychological testing and evaluation, must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records, and a discussion of each, the examiner must provide an opinion as to whether the Veteran's currently diagnosed personality disorder was aggravated during service by a superimposed disease or injury, to include a closed head injury which occurred during service.  The RO must remind the VA examiner that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  Any opinion provided must include a complete rationale and explanation of the basis for the opinion.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

7.  All VA examination reports obtained must be reviewed by the RO to ensure that they are in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  After completing any additional development, the RO must also consider whether the Veteran's right foot disorder is related to exposure to Agent Orange during military service.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



